Ex. 10.1

BioLargo, Inc.

Engagement Extension Agreement

 

June 23, 2014

 

This Engagement Extension Agreement (the “Extension”) references the Engagement
Agreement and Scope Letter dated February 1, 2008 (“2008 Agreement”) by and
between CFO 911 (the “Advisor)” and BioLargo, Inc. (the “Company”), and written
extensions to the Agreement (the “Prior Extensions”), pursuant to which Charles
K. Dargan II has been serving as the Company’s Chief Financial Officer. The
parties desire to extend the terms of the prior agreements for a period of one
year, pursuant to the terms of this Extension. The 2008 Agreement, the Prior
Extensions and this Extension are collectively referred to herein as the
“Agreement”.

 

Except as expressly amended or modified herein, all terms and conditions set
forth in the 2008 Agreement and Prior Extensions are incorporated herein by this
reference, and continue to be in full force and effect. The parties acknowledge
and confirm that Mr. Dargan has been serving as the Company’s Chief Financial
Officer, and continues to do so through today’s date. Retroactively effective as
of February 1, 2014, the Advisor and the Company hereby agree to extend the Term
of the engagement as set forth in the 2008 Agreement for one year (the “Extended
Term”) to expire January 31, 2015. Notwithstanding the foregoing, either party
may terminate this Agreement upon 30 days’ written notice. Upon the expiration
of this Agreement on January 31, 2015, unless this agreement has been
terminated, Advisor shall continue to serve as the Company’s Chief Financial
Officer until new terms are agreed upon.

 

All terms regarding compensation to the Advisor are amended and replaced by the
following. During the Extended Term, the Advisor shall receive the compensation
as set forth in this Extension. The Company shall issue to Charles K. Dargan II
an option (the “Option”) to purchase 300,000 shares of the Company’s common
stock, pursuant to the Company’s 2007 Equity Incentive Plan. The Option shall
vest over a period of 12 months, with 100,000 shares having vested as of the
June 23, 2014 execution of this agreement, and an additional 25,000 shares
vesting the first day of each month thereafter, so long as this Agreement is in
full force and effect. The Option shall be exercisable at $0.63 per share, and
shall expire June 23, 2024.

 

AGREED TO AND ACCEPTED THIS 23rd DAY OF JUNE, 2014

 

CFO 911

 

BioLargo, Inc.

 

8055 W. Manchester Ave., Suite 405

 

3500 W. Garry Ave.

 

Playa del Rey, CA 90232

 

Santa Ana, CA 92704

                /S/CHARLES K. DARGAN II     /S/DENNIS P. CALVERT  

By:

   

By:

   

Name: Mr. Charles K. Dargan II

 

Name: Mr. Dennis P. Calvert

 

Title: Chief Executive Officer

 

Title: President

 

Date Signed: June 23, 2014

 

Date Signed: June 23, 2014

 